Citation Nr: 1706510	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected asthma, rated as 30 percent disabling prior to October 21, 2015, and as 60 percent from that day forward.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Veteran was scheduled to testify during a hearing before the Board, which he requested.  However, he failed to appear for the hearing without a showing of good cause or a request to reschedule the hearing.  Therefore, the request for a Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2016). 

In a September 2014 decision, the Board denied the Veteran's claim for an increased rating for asthma and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR), the parties requested that the Court vacate and remand the portion of the decision denying an increased rating for asthma.  In a May 2015 Order, the Court granted the JMR and remanded the issue to the Board.  

In August 2015, the Board remanded the claim for further development consistent with the JMR.  Unfortunately, the requested development is not yet complete.  

In a March 2016 rating decision, an increased disability rating of 60 percent was granted for service-connected asthma, effective October 21, 2015.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher disability rating for asthma remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the August 2015 remand, the Board requested that the Veteran be scheduled with a VA examination to assess the current severity of his service-connected asthma as well as to assess the impact his disability has on his ability to function during gainful employment, if any.  Thereafter, the RO was to consider the claim in light of the new evidence and issue a supplemental statement of the case (SSOC).  In the remand order, the Board stated, and emphasized with underlined text, that the RO/AMC was requested to specifically consider in the SSOC whether referral for extraschedular consideration is necessary in light of the findings of the March 2009 VA examiner and any evidence obtained subsequent to the remand.  The Board explained that this was important as the issue of entitlement to an extraschedular rating was the subject of the May 2015 JMR and Court Order.  

A new VA examination was provided in November 2015.  An SSOC was issued in May 2016.  However, the RO did not consider in that or any other document following the Board remand whether the case should be referred for extraschedular consideration.  

Nevertheless, after further consideration of the appeal, the Board concludes on its own accord that the Veteran's respiratory symptoms must be considered on an extra-schedular basis, since the relevant diagnostic codes do not adequately contemplate his symptoms and his respiratory disorder clearly has an impact on his employment.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); see also Thun v. Peake, 22 Vet. App. 111 (2008); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the claim should be referred the Under Secretary for Benefits or the Director of the Compensation and Pension Service for initial review.  Barringer v. Peake, 22 Vet. App. 242 (2008).

As for the Veteran's TDIU claim, as this issue is dependent largely on the outcome of his increased rating claim, it cannot be evaluated until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center since February 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Refer the Veteran's claim of entitlement to an increased rating for his respiratory disability to the Director of Compensation and Pension in order to consider whether he should be entitled to an increased rating on an extraschedular basis.

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for residuals of a head injury and a cervical spine disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




